DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 13, 16, and 18 of U.S. Patent No. 11,105,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are encompassed with regards to the actual structural limitations of the ‘455 patent, where the main differences between the claims is directed to material properties such as the amount reflected of a wavelength range, however, these are essentially nothing more than naturally occurring and/or material properties which would have been met by the structure of the ‘455 patent and therefore is considered to be encompassed by the structure set forth in the ‘455 patent, especially when there is no claim language that suggests any modification of the material to achieve different properties other than what would normally be covered by the ‘455 limitations.  Should it be later argued that this is not the case, then it would have been obvious to one skilled in the art to use routine experimentation to optimize the values to insure the best results are achieved as such is an obvious choice of mechanical expedients requiring only routine skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 25 and 38, set forth standards under ASTM and DIN EN ISO which are indefinite since it has be known that standards can vary year to year so the actual standard may change over time thereby making the limitation change meaning over time which is indefinite where the scope of the claim cannot be easily understood.  To correct this providing a year of the standard in parenthesis next to the standard would limit it to the standard of that year which would be considered definite.  For purposes of speedy prosecution it will be assumed the year of filing of the application is the year the standard should be considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-28, 32-39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buergofol (EP 3006805) in view of Hummel (2013/0126029). It should be noted that the Buergofol reference was cited in a PCT cited and the rejection below will take full faith in the findings in the PCT and what the reference discloses, and for purposes of identifying support in this reference the PGPub listed as in the family of the EP reference 2016/0131298 will be used as support, and considered that it corresponds to what is set forth in the EP reference.  
The reference to Buergofol discloses the recited tubular liner for the rehabilitation of the sewer pipe wall of an underground sewer pipe [0002], the tubular liner comprising an inner tubular film 6 extending in a longitudinal direction of the tubular liner[0054] (fig 1), a resin-carrier layer 3 extending in the longitudinal direction of the tubular liner and surrounding the inner tubular film [0053] (fig 1), wherein the resin of the resin-carrier layer is curable with the aid of UV radiation [0052],  an outer film system 7b,7c surrounding the resin-carrier layer and extending in the longitudinal direction of the tubular liner and configured for mechanically protecting the resin-carrier layer [0055], wherein the outer film system includes at least one outer film in the form of a film with a single polymer layer or multiple polymer layers [0010], wherein the outer film system absorbs UV-radiation and short-wavelength, visible light and/or reflects UV-radiation and short-wavelength, visible light [0021], wherein the outer film system contains a compound that absorbs and/or reflects the UV radiation [0021], wherein the outer film system includes a reinforcing web that rests on the outer film and that is mechanically stable [0011-0018; especially 0016-0018], wherein the outer film faces toward the resin-carrier layer (fig 1, at least part of the outer film faces the inward which is where the resin carrier layer is located; [0022]), wherein the reinforcing web, in the installed situation of the tubular liner, faces toward the sewer pipe wall (at least an upper surface of the reinforcing web would face outward which is facing toward the sewer pipe; [0062]) and wherein the outer film system has at least some transmittance for visible light at least one wavelength in the range of 550 nm to 800 nm [0021].  The reference fails to teach absorbing or reflecting 97% of light in the 350-450nm range and a transmittance of at least 3%.
 With regards to claim 25, most if not all of the limitations set forth in claim 25 are found in [0010], for example this paragraph cites at least a) and d) which would meet the claim language of one or more set forth in claim 25.  
With regards to claim 26, such is covered by the rejection of claim 24 above based on the teachings of Hummel as set forth below.  
With regards to claim 27, the outer film system absorbs and/or reflects at least 99% of light having a wavelength in the range 350nm to 450nm.  Such is considered to be taught by the combination of references set forth below where it would only require routine experimentation to optimized the values to absorb or reflect a larger percent is an obvious choice of mechanical expedients and covered by the rejection below  when accounting for other needs of the user to optimize the liner to cure and form a liner that will not prematurely fail thereby saving costs.
With regards to claim 28, the web is described as a fabric [0016] where the selection of mesh size is considered merely a choice of mechanical expedients and it would have been obvious to one skilled in the art to modify the mesh size by using routine experimentation to optimize the strength of the layer to meet the needs of the user and insure the layer has enough strength to not tear or fail thereby preventing overall failure of the liner as such is an obvious choice of mechanical expedients.  
With regards to claim 32, figure 1 shows the outer film can have at least two longitudinal edges connected together at edges of the film [0055].  
With respect to claim 33, the use of any color pigment including a yellow pigment is considered to be covered by the combination as set forth below, where a choice of color is merely a choice of mechanical expedients requiring only routine skill in the art to use an optimum color pigment to meet desired results for the curing, including percentage of absorbing or reflecting of specific known wavelengths. 
With regards to claim 34, such sets forth essentially the same type of limitations as set foth above and for the same reasons as claim 24, it is taught by the combination of references as described below for the same reasons.
With regards to claim 35, the web is described as a fabric [0016] where the selection of mesh size is considered merely a choice of mechanical expedients and it would have been obvious to one skilled in the art to modify the mesh size by using routine experimentation to optimize the strength of the layer to meet the needs of the user and insure the layer has enough strength to not tear or fail thereby preventing overall failure of the liner as such is an obvious choice of mechanical expedients.  
With respect to claim 36, the outer film thickness in a range of 50 to 1000microns is covered in the rejection below of the combined teachings of references which cover at least part of the range (see below).
With respect to claim 37, such essentially covers the same limitations discussed in claim 24 above, and for the same reasons as set forth below the limitations are met by the combination of references for the same reasons as set forth below, including different percentages and ranges.  
With respect to claim 38, the reinforcing web has a tensile strength longitudinal to the machine direction (MD) of greater than 20 N/mm and a puncture resistance in accordance with ASTM E 154 of greater than 300 N. Such is considered to be known material properties which could be covered by the reinforcement web as set forth above and the combination discussed below, however, such are considered to be obvious choices of mechanical expedients and it would have been obvious to one skilled in the art to modify the reinforcing web of Buergofol to have specific strength based on known standards in the art to insure the strength is optimized to avoid premature failure thereby saving replacement costs as such is an obvious choice of mechanical expedients.
With respect to claim 39, figure 1 shows the outer film can have at least two longitudinal edges connected together at edges of the film [0055].  
With respect to claim 41, the outer film system includes a compound with a yellow pigment, and wherein the compound with the yellow pigment absorbs and/or reflects at least 97% of light having a wavelength in the range 350nm to 450nm.  The use of any color pigment including a yellow pigment is considered to be covered by the combination as set forth below, where a choice of color is merely a choice of mechanical expedients requiring only routine skill in the art to use an optimum color pigment to meet desired results for the curing, including percentage of absorbing or reflecting of specific known wavelengths. 
With respect to claim 42, the outer film system includes a UV absorber in addition to the compound with the yellow pigment ([0061] discusses the film having UV absorbing properties which implies there is some compound provided to achieve this, and it also discusses color pigments as discussed in more detail above).
The reference to Buergofol discloses all of the recited structure with the exception of specifically setting forth amounts of transmittance for the visible light in the 550-800nm range, the thickness the film layer is, and using metal oxides or other color pigments in the compound.  The reference to Hummel discloses the recited multilayer tubular liner which can have a multilayer film which is capable of being permeable to UV light and specific light ranges which can be in the range of 200-400nm as well as 400-500nm can have a permeable rate of 80-90% which would at least provide guidance to one skilled in the art of the amount of light of the desired range that is required transmittance in order to meet the needs of the user to cure a light cured liner [0019-0022], the materials used for the liner can be an olefin homo-polymer or copolymer such as HDPE [0025-0026], the thickness of the film layer can be 10-500 micrometers [0028], adhesion promotors can be provided [0036], color pigments and dyes are used [0038], the total thickness of the film can range from 20-2000 micrometers [0041], such is used for a sewer [0056], support layers can be provided [0058], the pigments used are for use with UV light to absorb and/or reflect it [0067], where such can include metal oxides and other materials [0069] in visible light and UV light applications [0080].  Based upon the teachings of Hummel, it would have been obvious to one skilled in the art to modify the transmittance for visible light in the outer film of Buergofol to be at least 1%, including 3% up to 5%, and at least 5% for the desired light range which as set forth in Buergofol can include light ranges up to 550-800nm ranges where such transmittance would permit the desired curing to insure the material of the liner cured properly, to form the thickness of the film layer to include a range from 20-2000 micrometers to have the desired strength properties and absorb or reflect 97%, and to use as a pigment a metal oxide as suggested by Hummel where such are known thicknesses for the film layers of the same type which are used for UV cured liner to insure the desired mechanical strength which Buergofol desires to prevent failure of the liner, metal oxides are shown to be the known pigments used when controlling UV absorbing and/or reflecting in a UV cured liner and teaches what are known pigments used where Buergofol suggests using known pigments (such as in [0021] the end of the paragraph mentions using compounds “known to the specialist”), and use of specific transmittance would as suggested above insure the proper curing of the UV cured resin to insure the liner does not fail, where the use of yellow pigments is considered an obvious choice of mechanical expedients requiring only routine skill in the art to modify the color of pigment used to optimize the curing results as such is old and known in the art and an obvious choice of mechanical expedients.
It should also be noted that, there are two types of reinforcement set forth for the film layer, that being a fabric material, and a PVC reinforced fabric, but does not specifically set forth the fabric material is necessarily connected to the film layer, therefore it is considered that it is at least suggested that the film and reinforcing web may not be connected, however, since this isn’t clear it would have been obvious to one skilled in the art to modify the fabric reinforcing layer for the film layer to be unconnected as such is merely a choice of mechanical expedients requiring only routine experimentation to achieve desired properties of the liner such as flexibility where such would be needed to go through bends in the pipe more easily and an unconnected reinforcement layer would permit more flexibility in that it is not constrained by the film and is free to flex more freely.  
Claims 29-31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buergofol in view of Hummel as applied to claims 24-28, 32-39, and 41-42 above, and further in view of Hyodo (4723579).  
With respect to claims 30 and 40, the reinforcing web is described to be able to be a PVC reinforced fabric [0017] which implies the fabric is provided with PVC and such would naturally be coated on at least one side with PVC which is a polymer.  
The reference to Buergofol as modified discloses all of the recited structure with the exception of forming the fabric reinforcing web of a woven polyester, that such can be of a specific mesh size and coated on at least one side by the film polymer (although this feature is more or less suggested in at least the PVC reinforced fabric discussed above, but not necessarily with a polyester mesh).  The reference to Hyodo discloses that it is old and well known in the art to form an outer film layer 3 on its inner surface with a tubular fabric 4 (col 7, lines 24-43), that such fabric layer can be formed of woven polyester material (col 7, lines 58-68), and such is provided of impregnated tubular fabric layer 5 for forming a liner (col 7, lines 24-43), and that such is coated on one side at least with the film (col 8, lines 10-21).  It would have been obvious to one skilled in the art to modify the reinforcing fabric of Buergofol  as modified to be formed of a woven polyester material which can be connected at least one side to the film layer as suggested by Hyodo where such is a known manner and type of reinforcement used to form reinforcing materials that can be provided to film layers of resin curing liners to provide desired strength to the liner which would insure it does not fail, and as set forth above the selection of a specific mesh size is merely a choice of mechanical expedients and it would have been obvious to one skilled in the art to modify the mesh size of Buergofol as modified to be less than 2cm in a MD and/or CD direction as such would only require routine experimentation to optimize the strength of the material to insure the film layer did not tear or fail and had the desired strength properties as such are merely a choice of mechanical expedients.  With regards to claims 30 and 40 as modified, the polymer coating taught by Hyodo and modifying the structure of Buergofol being a polymer would thereby attached to the film layer and that connection can be considered adhesive in nature which would cover the limitation of claims 30 and 40 in that it would be encompassed by connecting the fabric to the film layer with a polymer which at least where it connects would act as an adhesive for connecting the fabric to the rest of the film layer, and further Buergofol seems to suggest layers of the films can be laminated together including by adhesive in [0047].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Kamiyama and Wood disclosing state of the art liners that use UV light curing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH